PER CURIAM.
As appellee properly concedes, the trial court erred in ruling that the City of Miami Beach was entitled to summary judgment based on the immunity provided by section 440.11, Florida Statutes (1995). Ramos v. Univision Holdings, Inc., 655 So.2d 89 (Fla.1995). Appellee would have us affirm the summary judgment nevertheless on the alternative ground that there is insufficient evidence to support a finding of negligence on the part of the City. Because the trial court based its judgment solely on the workers’ compensation immunity and this court should not ordinarily decide issues not ruled on by the trial court in the first instance, we reverse the summary judgment and express no opinion as to the legal merits of appellee’s alternative ground at this time. McGurn, v. Scott, 596 So.2d 1042 (Fla. 1992); Sierra v. Public Health Trust of Dade County, 661 So.2d 1296 (Fla. 3d DCA 1995).
*533Reversed and remanded for farther proceedings.